DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 03/10/22.
a. Independent claims 1, 5, 9, and 13 have been amended.
b. Claims 3, 7, 11, and 15 have been canceled.

                                                       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2018/0183551, “Chou”) in view of Noh et al. (US 2021/0266944, “Noh”).
Regarding Claim 1, Chou discloses an information transmission method, comprising;
establishing an association relationship among a plurality of parameters associated with multiple component carriers (Chou, See 310 fig.3; claims 1, 10, 16, 25, and abstract, the first RAN profile indexing message comprising a first plurality of Bandwidth Part (BWP) indicators (e.g., BWP indices) corresponding to a first plurality of BWP configurations, the first plurality of BWP configurations being configured for at least one of a first plurality of component carriers in frequency domain; and transmitting, by the first cell on a first Resource Block (RB) of the first component carrier, a first BWP index, wherein the first BWP index corresponds to a first BWP configuration in the first plurality of BWP configurations for the first plurality of component carriers) configured for a user equipment (UE) (Chou, See fig.6 and ¶.102, each BWP index is associated with a corresponding RAN parameter IE, which comprising a set of RAN parameters; See fig.3 and fig.9A, associated parameters, which are included in the DL, for configuring a UE 302 or a UE 902),
- wherein the plurality of parameters associated with the multiple component carriers comprises configuration parameters of a physical downlink control channel (PDCCH), which includes an indication of a control resource set (CORESET) (Chou, See 320A fig.3, DCI via PDCCH; See 322A fig.3

    PNG
    media_image1.png
    297
    609
    media_image1.png
    Greyscale



- wherein the plurality of parameters associated with the multiple component carriers corresponding to the indication of the CORESET belong to a same parameter group (See 310 fig.3 and claims 1, 10, 16, 25, the first RAN profile indexing message comprising a first plurality of BWP indicators corresponding to a first plurality of BWP configurations, the first plurality of BWP configurations being configured for at least one of a first plurality of component carriers in frequency domain; and transmitting, by the first cell on a first Resource Block (RB) of the first component carrier, a first BWP index, wherein the first BWP index corresponds to a first BWP configuration in the first plurality of BWP configurations for the first plurality of component carriers; See CORESET) configurations, which may include control search space configuration for UE to monitor and decode control signalings; Examiner’s Note: configuration parameters configured for one UE is considered as a same parameter group as shown in UE 302 Fig.3; Examiner’s Note#2: Noh further discloses, “the configuration switching indicator 615 for the bandwidth part described above may be transferred from the base station to the UE in the form of medium access control (MAC) control element (CE) signaling or L1 signaling (e.g., common DCI, group-common DCI, and UE-specific DCI)”, See ¶.75);
- wherein the indication of the CORESET includes a group index (See fig.9A, ¶.111, and ¶.120-121, DCI#2 may be a CROESET; See 920 & 940 fig.9A, 920 group belongs to DCI#1 and 940 group belongs to DCI#2).
Chou discloses “a plurality of parameters groups associated with one BWP (See fig.1-3 & 6, BWP configuration with a BWP index), but does not explicitly disclose what Noh discloses,
- wherein, within one bandwidth part (BWP), demodulation reference signal (DMRS) ports for a physical downlink shared channel (PDSCH) are different for different parameter groups (Noh, See ¶.146, the UE simultaneously receives downlink data via one or more pieces of DCI in one BWP, a case where PDSCH received by the UE is associated with one or more DMRS port groups (that is, when one PDSCH allocated by one piece of DCI is associated with multiple DMRS port groups, different QCL signaling or a different TCI indication may be applied to each of the DMRS port groups)),
- wherein time-frequency domain resources for the PDSCH corresponding to the different parameter groups overlap with each other (Noh, See 1200, 1210, 1205, and 1215 fig.12, 

    PNG
    media_image2.png
    301
    596
    media_image2.png
    Greyscale
).
Chou further discloses,
- transmitting information of the different parameter group to the UE (Chou, See fig.3, transmitting a DCI message using BWP index #2 to UE via PDCCH; transmitting a DCI message using RB1 to UE via PDCCH; transmitting a PDSCH containing the downlink data for the UE in the assigned RB via PDSCH; See 880A and 890A fig.8A, Data#1 and CDI#1 with default BWP; DCI#2 and Data#2 with configured BWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “within one bandwidth part (BWP), demodulation reference signal (DMRS) ports for a physical downlink shared channel (PDSCH) are different for different parameter groups” and “wherein time-frequency domain resources for the PDSCH corresponding to the different parameter groups overlap with each other” as taught by Noh into system of Chou, so that it provides a way for different QCL signaling or a different TCI indication to be applied to each of the DMRS port groups (Noh, See ¶.146) and for UE to apply the time axis resource allocation value of nDCI to sDCI in the same manner (Noh, See ¶.153).”


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of ”independently indicating a downlink allocation index corresponding to each parameter group” as taught by Noh into the system of Chou, so that it provides a way of efficient control channel reception by the UE (Noh, See ¶.82).

Regarding claim 4, Chou discloses “parameters in the different parameter groups correspond to different media access control (MAC) control elements (See ¶.100, the indication of RAN profile indexing may be transmitted via an RRC message. In some implementations, the indication of RAN profile indexing may be transmitted via a MAC Control Element (CE); Examiner’s Note: Noh further discloses, “the configuration switching indicator 615 for the bandwidth part described above may be transferred from the base station to the UE in the form of medium access control (MAC) control element (CE) signaling or L1 signaling (e.g., common DCI, group-common DCI, and UE-specific DCI)”, See ¶.75).”

Regarding claim 5, it is an information reception method claim corresponding to the information transmission method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.



Regarding claim 9, it is an information transmission device claim corresponding to the method claim 1, except the limitations “a processor and a memory (Chou, See fig.18, processing unit and memory)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 10 and 12, they are claims corresponding to claims 2 & 4, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 13, it is an information reception device claim corresponding to the method claim 5, except the limitations “a processor and a memory (Chou, See fig.18, processing unit and memory)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 14 and 16, they are claims corresponding to claims 2 & 4, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations at the Examiner’s best by adding Examiner’s Note for details, 
At pages 8-9, applicant argues that any combination of Chou and Noh fail to disclose “establishing an association relationship among a plurality of parameters associated with multiple component carriers configured for a user equipment (UE)," "the plurality of parameters associated with the multiple component carriers corresponding to the indication of the CORESET belong to a same parameter group," where "the indication of the CORESET includes a group index," and "transmitting information of the different parameter groups to the UE," as recited in amended claim 1. [applicant’s emphasis added].
In reply, the limitations “establishing an association relationship among a plurality of parameters associated with multiple component carriers configured for a user equipment (UE)” explicitly read on:

    PNG
    media_image1.png
    297
    609
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    410
    752
    media_image3.png
    Greyscale

As shown in Fig.3 & 5, the configuration is for establishing between a UE and a cell.
[Claims 1, 10, 16, 25, and abstract] of Chou discloses “the first RAN profile indexing message comprising a first plurality of Bandwidth Part (BWP) indicators (e.g., BWP indices) corresponding to a first plurality of BWP configurations, the first plurality of BWP configurations being configured for at least one of a first plurality of component carriers in frequency domain; and transmitting, by the first cell on a first Resource Block (RB) of the first component carrier, a first BWP index, wherein the first BWP index corresponds to a first BWP configuration in the first plurality of BWP configurations for the first plurality of component carriers).
The limitations “the plurality of parameters associated with the multiple component carriers corresponding to the indication of the CORESET belong to a same parameter group” read on:
[310 Fig.3 and claims 1, 10, 16, and 25] of Chou discloses “the first RAN profile indexing message comprising a first plurality of BWP indicators corresponding to a first plurality of BWP configurations, the first plurality of BWP configurations being configured for at least one of a first plurality of component carriers in frequency domain; and transmitting, by the first cell on a first Resource Block (RB) of the first component carrier, the first BWP index corresponds to a first BWP configuration in the first plurality of BWP configurations for the first plurality of component carriers.”
¶.[0052] of Chou discloses “Control-Resource Set (CORESET) configurations, which may include control search space configuration for UE to monitor and decode control signalings.”
¶.[0111] of Chou discloses “DCI #2 may be a CORESET. The UE receives the CORESET to receive further control information (PDCCHs) in the CORESET. The PDCCHs in the CORESET may indicate other RBs, which may include data or other control information, for UE to communicate with the RAN. In some implementations, the CORESET configuration is pre-configured with the BWP configuration (through RRC signaling). In some implementations, the CORESET configuration is pre-configured through system information (e.g., Remaining Minimum System Information). The CORESET configuration may include the following information to indicate the location of RBs and its periodicity: (1) a first symbol index: CORESET-start-symb; (2) contiguous time duration of the CORESET in number of symbols; (3) CORESET-time-duration; (4) a set of resource blocks in frequency domain: CORESET-freq-dom. When configured BWP 890A is activated by DCI #1, the UE may know how to receive the CORESET of configured BWP 890A.”

    PNG
    media_image4.png
    462
    659
    media_image4.png
    Greyscale


Further, ¶.[0075] of Noh discloses “the configuration switching indicator 615 for the bandwidth part described above may be transferred from the base station to the UE in the form of medium access control (MAC) control element (CE) signaling or L1 signaling (e.g., common DCI, group-common DCI, and UE-specific DCI).”
The limitations “the indication of the CORESET includes a group index” read on:

    PNG
    media_image4.png
    462
    659
    media_image4.png
    Greyscale

 ¶.[0111] of Chou discloses “DCI#2 may be a CORESET.”
In other words, configuration group 920 belongs to DCI#1 as the first CORESET and 940 group belongs to DCI#2 as the second CORESET. Therefore, the examiner disagrees respectfully.

                                        Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).